DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, neither Malkowski nor Saadat are relied on to teach “the fixed jaw extends from the carrying arm body and is fixed to the carrying arm body such that the fixed jaw is immovable relative to the carrying arm body, wherein the movable jaw is pivotably attached to the carrying arm body such that the movable jaw is pivotable relative to the carrying arm body, and the fixed jaw…movable jaw carrying arm is pivotably coupled to the carrying arm body and configured to control the movable jaw”
Claim Objections
Applicant’s arguments, see Remarks, filed 8/25/2022, with respect to claim 1 wherein the recitation of “a stopper partition” that is mentioned twice but is seen to refer to the same structure in both instances, should be corrected to recite “the stopper” have been fully considered and are persuasive in light of Applicant’s amendment to claim 1 removing the term “a stopper partition”.  The objection of claim 1 has been withdrawn. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-10, 12-16 and 18 is/are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Nguyen (US 2013/0304096 A1)
	Regarding claim 9, Nguyen discloses:
A suturing device for repairing of tissue structures (device 10, see Fig. 1, capable of suturing tissue structures, see Paragraph 7), the suturing device comprises: 
a carrying arm body (see Examiner’s Diagram of Nguyen Fig. 1 below illustrating the carrying arm body);
a jaw assembly configured to be opened and closed (see Paragraph 20 mentioning how the handles 30 and 32 are configured to be grasped by a physician and are able to actuate the distal arms 26 and 28), the jaw assembly comprising:
a fixed jaw and a movable jaw (see Examiner’s Diagram of Nguyen Fig. 1 below illustrating a fixed jaw and movable jaw, noting that the fixed jaw is attached to the carrying arm body and cannot move relative thereto), wherein the fixed jaw extends from the carrying arm body and is fixed to the carrying arm body such that the fixed jaw is immovable relative to the carrying arm body (see Examiner’s Diagram of Nguyen Fig. 1 below showing the fixed jaw attached to the carrying arm body and unable to move relative thereto), wherein the movable jaw is pivotably attached to the carrying arm body such that the movable jaw is pivotable relative to the carrying arm body and the fixed jaw (see Paragraph 20 mentioning wherein the jaws are able to be opened and closed, the movable jaw as illustrated in Examiner’s Diagram of Nguyen Fig. 1 seen to be the jaw that pivots about the carrying arm body as the fixed jaw is fixedly attached thereto), wherein the fixed jaw comprises:
a fixed jaw needle grasping slot on a fixed jaw end (first arm chamber 68, see Fig. 4, see Paragraph 23 mentioning wherein the needle 34 is able to be secured and released therefrom at a distal point of the fixed jaw) and the movable jaw comprises:
a movable jaw needle grasping slot on a movable jaw end (second arm chamber 38, see Fig. 4, see also Paragraph 23 mentioning wherein the needle 34 is able to be secured and released therefrom at a distal point of the movable jaw), 
a fixed jaw carrying arm coupled to the fixed jaw through the carrying arm body (see Examiner’s Diagram of Nguyen Fig. 1 illustrating a fixed jaw carrying arm coupled to the fixed jaw through the carrying arm body), 
a fixed jaw mechanism control pin, configured to control a mechanism at the fixed jaw end by passing through the fixed jaw carrying arm (switch 40, see Figs. 1 and 3, see also Paragraphs 21-22 mentioning wherein the switch is able to activate toggle 56, thereby moving wires 44 or 50 which pass through both the fixed jaw carrying arm and movable jaw carrying arm to cause the needle to be transferred between the movable jaw and fixed jaw), 
the movable jaw needle grasping slot and the fixed jaw needle grasping slots being configured to transfer a needle therebetween (needle 34, see also Paragraphs 21-22 mentioning wherein the needle to be transferred between the movable jaw and fixed jaw via the switch 40), and 
a movable jaw carrying arm pivotably coupled to the carrying arm body and configured to control the movable jaw (see Examiner’s Diagram of Nguyen Fig. 1 below illustrating the movable jaw carrying arm coupled to the movable jaw via the carrying arm body, see also Paragraph 20 mentioning wherein the first and second handle (to which the fixed jaw carrying arm and movable jaw carrying arm are attached) are able to pivot to cause the distal jaw to open and close), wherein the movable jaw carrying arm is coupled to the movable jaw through the carrying arm body, wherein the fixed jaw carrying arm and the movable jaw carrying arm are joined in the carrying arm body (as shown in Examiner’s Diagram of Nguyen Fig. 1 above)
Regarding claim 10, Nguyen discloses the invention of claim 9, Nguyen further discloses herein the movable jaw end is integrated to the movable jaw (see Fig. 1 showing wherein the movable jaw of Nguyen is a single, integrated piece)
Regarding claim 12, Nguyen discloses the invention of claim 16, Nguyen further discloses wherein the length of the stopper is determined based on the tissue (distance the needle passes into the first arm chamber or second arm chamber is determined by thickness of tissue wherein the needle enters further into the needle recess in thinner tissues than thicker tissues), the stopper has a structure with a flexible elasticity not including any sharp or cutting elements (back-most portion of the first arm chamber and second arm chambers is seen to be at least partially flexible to prevent dulling of the needle when passed from one arm chamber to the other against a hard surface)
Regarding claim 13, Nguyen discloses the invention of claim 9, Nguyen further discloses wherein the suturing device is used in a method of a mini sling placement in order to repair a urinary incontinence in women (device of Nguyen is fully capable of being useable in a method of a mini sling placement to repair urinary incontinence in women, if one desired to do to – note that the limitations of claim 13 are merely functional limitations and do not affect the structure of the claimed invention – a claim containing “ recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) -see also MPEP 2114(11), which states that the manner of operating a device does not differentiate apparatus claims from the prior art).
	Regarding claim 14, Nguyen discloses all limitations of the invention of claim 9, Nguyen further discloses:
	A surgical kit for different operating methods, comprising the suturing device according to claim 9 (as the mentioned kit is seen to only comprise the suturing device of claim 9, the device of Nguyen is seen to be part of a kit in light of applicant’s specification).
	Regarding claim 15, Nguyen discloses the invention of claim 14, Nguyen further discloses wherein the surgical kit is used in a method of a mini sling placement (as the mentioned kit is seen to only comprise the suturing device of claim 9, the device of Nguyen is seen to be part of a kit in light of applicant’s specification and is seen to be useable in a method of a mini-sling placement).
	Regarding claim 16, Nguyen discloses the invention of claim 9, Nguyen further discloses a stopper located on the fixed jaw end (the back-most point of the first arm chamber and second arm chamber that prevent the needle from passing entirely through the device when in the closed configuration but abutting against the needle, preventing further movement), the stopper configured to be placed at an anatomical triangulation point prior to the tissue being removed (the fixed jaw and movable jaw are seen to be placed at a set position prior to the suturing process being started to establish an initial starting position for the suturing process, thereby placing the first arm chamber and second arm chamber at an anatomical triangulation point prior to any tissue being removed or sutured)
	Regarding claim 18, Nguyen discloses the invention of claim 9, Nguyen further discloses
 a movable jaw base (second arm 14, see Fig. 1)  and a fixed jaw base (first arm 12, see Fig. 1),  wherein the movable jaw base and the fixed jaw base have a flat geometry to be closed on a horizontal plane when the movable jaw base and the fixed jaw base correspond to each other (see Fig. 1 showing wherein the first arm and second arm have a flat geometry to be closed on a horizontal plane when the second arm and the first arm correspond to each other), 
the movable jaw end and the fixed jaw end have a geometry to be closed by making an angle in a direction of the movable jaw base, relative to the movable jaw base and the fixed jaw base when the movable jaw base and the fixed jaw base correspond to each other (the distal tip portions of the movable jaw and fixed jaw, as illustrated above in Examiner’s Diagram of Nguyen Fig. 1, have a geometry such that when the two jaws are pivoted at an angle to be closed, the jaws become flush with one-another due to the flat shape of the jaws),
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2013/0304096 A1) in view of Lau (US 2014/0107671 A1)
Regarding claim 1, Nguyen discloses:
 A suturing device for repairing of tissue structures (device 10, see Fig. 1, capable of suturing tissue structures, see Paragraph 7), the suturing device comprises: 
a carrying arm body (see Examiner’s Diagram of Nguyen Fig. 1 below illustrating the carrying arm body);
at least two holding tabs (handles 30 and 32, see Fig. 1), wherein the at least two holding tabs allow an operator to grasp the suturing device and a jaw assembly to be opened and closed (see Paragraph 20 mentioning how the handles 30 and 32 are configured to be grasped by a physician and are able to actuate the distal arms 26 and 28), the jaw assembly comprising:
a fixed jaw and a movable jaw (see Examiner’s Diagram of Nguyen Fig. 1 below illustrating a fixed jaw and movable jaw, noting that the fixed jaw is attached to the carrying arm body and cannot move relative thereto), wherein the fixed jaw extends from the carrying arm body and is fixed to the carrying arm body such that the fixed jaw is immovable relative to the carrying arm body (see Examiner’s Diagram of Nguyen Fig. 1 below showing the fixed jaw attached to the carrying arm body and unable to move relative thereto), wherein the movable jaw is pivotably attached to the carrying arm body such that the movable jaw is pivotable relative to the carrying arm body and the fixed jaw (see Paragraph 20 mentioning wherein the jaws are able to be opened and closed, the movable jaw as illustrated in Examiner’s Diagram of Nguyen Fig. 1 seen to be the jaw that pivots about the carrying arm body as the fixed jaw is fixedly attached thereto), wherein the fixed jaw comprises:
a fixed jaw needle grasping slot on a fixed jaw end (first arm chamber 68, see Fig. 4, see Paragraph 23 mentioning wherein the needle 34 is able to be secured and released therefrom at a distal point of the fixed jaw), and the movable jaw comprises a movable jaw needle grasping slot on a movable jaw end (second arm chamber 38, see Fig. 4, see also Paragraph 23 mentioning wherein the needle 34 is able to be secured and released therefrom at a distal point of the movable jaw), 
a fixed jaw carrying arm coupled to the fixed jaw through the carrying arm body (see Examiner’s Diagram of Nguyen Fig. 1 illustrating a fixed jaw carrying arm coupled to the fixed jaw through the carrying arm body), 
a fixed jaw mechanism control pin configured to control a mechanism at the fixed jaw end by passing through the fixed jaw carrying arm (switch 40, see Figs. 1 and 3, see also Paragraphs 21-22 mentioning wherein the switch is able to activate toggle 56, thereby moving wires 44 or 50 which pass through both the fixed jaw carrying arm and movable jaw carrying arm to cause the needle to be transferred between the movable jaw and fixed jaw), 
a needle
a movable jaw carrying arm pivotably coupled to the carrying arm body and configured to control the movable jaw via the at least two holding tabs (see Examiner’s Diagram of Nguyen Fig. 1 below illustrating the movable jaw carrying arm coupled to the movable jaw via the carrying arm body, see also Paragraph 20 mentioning wherein the first and second handle (to which the fixed jaw carrying arm and movable jaw carrying arm are attached) are able to pivot to cause the distal jaw to open and close), wherein the movable jaw carrying arm is coupled to the movable jaw through the carrying arm body (as shown in Examiner’s Diagram of Nguyen Fig. 1 below),
the needle is transferred between the movable jaw needle grasping slot and the fixed jaw needle grasping slot, wherein the fixed jaw carrying arm and the movable jaw carrying arm are joined in the carrying arm body (see Paragraph 23 mentioning wherein the first arm chamber and second arm chamber are configured to receive the needle 34 therein, wherein the needle is configured to be transferred between the two arm chamber via switch 40 as mentioned in Paragraph 22), 
a movable jaw base (second arm 14, see Fig. 1) and a fixed jaw base (first arm 12, see Fig. 1), wherein the movable jaw base and the fixed jaw base have a flat geometry to be closed on a horizontal plane when the movable jaw base and the fixed jaw base correspond to each other (see Fig. 1 showing wherein the first arm and second arm have a flat geometry to be closed on a horizontal plane when the second arm and the first arm correspond to each other)
the movable jaw end and the fixed jaw end have a geometry to be closed by making an angle in a direction of the movable jaw base relative to the movable jaw base and the fixed jaw base when the movable jaw base and the fixed jaw base correspond to each other (the distal tip portions of the movable jaw and fixed jaw, as illustrated below in Examiner’s Diagram of Nguyen Fig. 1, have a geometry such that when the two jaws are pivoted at an angle to be closed, the jaws become flush with one-another due to the flat shape of the jaws),
 a thread is attached to the needle, and the movable jaw and the fixed jaw are configured to secure the needle to make the needle ready for going in to the tissue (See Paragraph 21 mentioning wherein the needle 34 comprises a suture secured thereto)

    PNG
    media_image1.png
    451
    742
    media_image1.png
    Greyscale

Examiner’s Diagram of Nguyen Fig. 1
	However, while Nguyen discloses, as an alternative to the switch 40, any other suitable mechanism for causing the needle to be passed back and forth between the first chamber and the second chamber that is known to one of skill in the art may be used (see Paragraph 21), Nguyen does not expressly disclose a movable jaw mechanism control pin configured to control the mechanism at the movable jaw end by passing through the movable jaw carrying arm.
	However, in the same field of endeavor, namely surgical suture passing devices comprising a mechanism for transferring the suture needle between the distal arms of the device, Lau teaches a suture passing instrument (see Fig. 1A) comprising a needle (suturing needle 60, see Fig. 1G), wherein the suture is configured to be passed from one arm of the device to another to perform a suturing procedure (see Paragraph 46), wherein the device comprises a driver arm release button 130 (see Fig. 1G), which enables an operator to release a suturing needle from the driver arm's locking mechanism. The aperture 120 and the release button 130 can be located anywhere on the driver arm 20 , including its proximal end 24 and anywhere between its distal end 22 and its proximal end 24 (see Paragraph 46) and a receiver arm release button 170 (see Fig. 1G) which enables an operator to release a suturing needle 60 from the receiver arm's locking mechanism (see Paragraph 50), wherein the aperture 160 and the release button 170 can be located anywhere on the receiver arm 30 , including its proximal end 34 and anywhere between its distal end 32 and its proximal end (see Paragraph 50) 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the suture transfer mechanism of Nguyen to include the receiver arm release button and driver arm release button as taught and suggested by Lau to, in this case, allow a user to be able to release the needle from the first arm chamber or second arm chamber whenever may be needed during operation to aid in passing the suture between the first and second arm chambers (see Lau Paragraphs 46 and 50) 
Regarding claim 2, the combination of Nguyen and Lau disclose the invention of claim 1, Nguyen further discloses wherein the movable jaw end is integrated to the movable jaw (see Fig. 1 showing wherein the movable jaw of Nguyen is a single, integrated piece)
Regarding claim 4, the combination of Nguyen and Lau disclose the invention of claim 8, Nguyen further discloses wherein the length of the stopper is determined based on the tissue (distance the needle passes into the first arm chamber or second arm chamber is determined by thickness of tissue wherein the needle enters further into the needle recess in thinner tissues than thicker tissues), the stopper has a structure with a flexible elasticity not including any sharp or cutting elements (back-most portion of the first arm chamber and second arm chambers is seen to be at least partially flexible to prevent dulling of the needle when passed from one arm chamber to the other against a hard surface)
Regarding claim 5, the combination of Nguyen and Lau disclose the invention of claim 1, Nguyen further discloses wherein the suturing device is used in a method of a mini sling placement in order to repair urinary incontinence in women (device of Nguyen is fully capable of being useable in a method of a mini sling placement to repair urinary incontinence in women, if one desired to do to – note that the limitations of claim 5 are merely functional limitations and do not affect the structure of the claimed invention – a claim containing “ recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) -see also MPEP 2114(11), which states that the manner of operating a device does not differentiate apparatus claims from the prior art).
	Regarding claim 6, the combination of Nguyen and Lau disclose all limitations of the invention of claim 1, Nguyen further discloses:
	A surgical kit for different operating methods, comprising the suturing device according to claim 1 (as the mentioned kit is seen to only comprise the suturing device of claim 1, the device of Nguyen is seen to be part of a kit in light of applicant’s specification).
	Regarding claim 7, the combination of Nguyen and Lau disclose the invention of claim 6, Nguyen further discloses wherein the surgical kit is used in a method of a mini sling placement (as the mentioned kit is seen to only comprise the suturing device of claim 1, the device of Nguyen is seen to be part of a kit in light of applicant’s specification and is seen to be useable in a method of a mini-sling placement).
	Regarding claim 8, the combination of Nguyen and Lau disclose the invention of claim 1, Nguyen further discloses a stopper located on the fixed jaw end (back-most point of the first arm chamber and second arm chamber that prevent the needle from passing entirely through the device when in the closed configuration but abutting against the needle, preventing further movement), the stopper configured to be placed at an anatomical triangulation point prior to the tissue being removed (the fixed jaw and movable jaw are seen to be placed at a set position prior to the suturing process being started to establish an initial starting position for the suturing process, thereby placing the first arm chamber and second arm chamber at an anatomical triangulation point prior to any tissue being removed or sutured)
	Regarding claim 17, Nguyen discloses all of the limitations of the invention of claim 9.
However, while Nguyen discloses, as an alternative to the switch 40, any other suitable mechanism for causing the needle to be passed back and forth between the first chamber and the second chamber that is known to one of skill in the art may be used (see Paragraph 21), Nguyen does not expressly disclose a movable jaw mechanism control pin configured to control the mechanism at the movable jaw end by passing through the movable jaw carrying arm.
	However, in the same field of endeavor, namely surgical suture passing devices comprising a mechanism for transferring the suture needle between the distal arms of the device, Lau teaches a suture passing instrument (see Fig. 1A) comprising a needle (suturing needle 60, see Fig. 1G), wherein the suture is configured to be passed from one arm of the device to another to perform a suturing procedure (see Paragraph 46), wherein the device comprises a driver arm release button 130 (see Fig. 1G), which enables an operator to release a suturing needle from the driver arm's locking mechanism. The aperture 120 and the release button 130 can be located anywhere on the driver arm 20 , including its proximal end 24 and anywhere between its distal end 22 and its proximal end 24 (see Paragraph 46) and a receiver arm release button 170 (see Fig. 1G) which enables an operator to release a suturing needle 60 from the receiver arm's locking mechanism (see Paragraph 50), wherein the aperture 160 and the release button 170 can be located anywhere on the receiver arm 30 , including its proximal end 34 and anywhere between its distal end 32 and its proximal end (see Paragraph 50) in addition to function as a finger loop for the operator to pull the receiver arms with his or her fingers (see Paragraph 53)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the suture transfer mechanism of Nguyen to include the receiver arm release button and driver arm release button as taught and suggested by Lau to, in this case, allow a user to be able to release the needle from the first arm chamber or second arm chamber whenever may be needed during operation to aid in passing the suture between the first and second arm chambers (see Lau Paragraphs 46 and 50) in addition to function as a finger loop for the operator to pull the receiver arms with his or her fingers (see Lau Paragraph 53)
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2013/0304096 A1) in view of Lau (US 2014/0107671 A1) as applied to claim 1, further in view of Banfalvi (US 2013/0274743 A1)
	Regarding claim 3, the combination of Nguyen and Lau disclose all of the limitations of the invention of claim 1.
	However, the combination does not expressly disclose wherein the movable jaw end has a movable jaw attachment, the movable jaw attachment is kept by removing from the movable jaw with the needle and used, when needed, by being attached to the movable jaw with the needle attached to the thread.
	However, in the same field of endeavor, namely surgical graspers that can be used to aid in surgical suturing procedures, Banfalvi teaches a surgical grasping instrument (see Fig. 2a) with detachable head components (detachable heads 201a-201b, see Figs. 2a-4, see also Paragraph 55) to allow the device to be fit with appropriately sized heads based on the procedures performed (see Paragraph 55)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the distal arm components of Nguyen to include the detachable component as taught and suggested by Banfalvi to, in this case, allow the device to be fit with appropriately sized heads based on the procedures performed (see Banfalvi Paragraph 55)
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2013/0304096 A1) as applied to claim 9, further in view of Banfalvi (US 2013/0274743 A1)
Regarding claim 11, Nguyen discloses all the limitations of the invention of claim 9.
However, Nguyen does not expressly disclose wherein the movable jaw end has a movable jaw attachment, the movable jaw attachment is kept by removing from the movable jaw with the needle and used, when needed, by being attached to the movable jaw with the needle attached to a thread.
However, in the same field of endeavor, namely surgical graspers that can be used to aid in surgical suturing procedures, Banfalvi teaches a surgical grasping instrument (see Fig. 2a) with detachable head components (detachable heads 201a-201b, see Figs. 2a-4, see also Paragraph 55) to allow the device to be fit with appropriately sized heads based on the procedures performed (see Paragraph 55)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the distal arm components of Nguyen to include the detachable component as taught and suggested by Banfalvi to, in this case, allow the device to be fit with appropriately sized heads based on the procedures performed (see Banfalvi Paragraph 55)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. See the attached PTO-892 Notice of References Cited. Specifically, US 2014/0277109 A1 to
Alshomer, and US 2009/0259233 A1 to Bogart, all disclose suture passing devices having a mechanism for releasing the suture from one distal arm and securing it to the other arm.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.B.H./Examiner, Art Unit 3771                                                                                                                                                                                                        

/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795